UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51757 REGENCY ENERGY PARTNERS LP (Exact name of registrant as specified in its charter) DELAWARE 16-1731691 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2001 BRYAN STREET, SUITE 3700 DALLAS, TX 75201 (Address of principal executive offices) (Zip Code) (214) 750-1771 (Registrant’s telephone number, including area code) NONE (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer, accelerated filer and small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes þ No The issuer had 81,187,728 common units outstanding as of April 30, Page PART I — FINANCIAL INFORMATION Item 1.Financial Statements 1 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3.Quantitative and Qualitative Disclosures About Market Risk 23 Item 4.Controls and Procedures PART II — OTHER INFORMATION 23 Item 1.Legal Proceedings 23 Item 1A.Risk Factors 23 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 6.Exhibits Exhibit 12-1.Computation of Ratio of Earnings to Fixed Charges Exhibit 31-1.Rule 13a-14(a)/15d-14(a) Certification of CEO Exhibit 31-2.Rule 13a-14(a)/15d-14(a) Certification of CFO Exhibit 32-1.Section 1350 Certification of CEO Exhibit 32-2.Section 1350 Certification of CFO i Introductory Statement References in this report to the “Partnership,” “we,” “our,” “us” and similar terms, when used in a historical context, refer to Regency Energy Partners LP.When used in the present tense or prospectively, these terms refer to the Partnership and its subsidiaries.We use the following definitions in this quarterly report on Form 10-Q: Name Definition or Description Alinda Alinda Capital Partners LLC, a Delaware limited liability company that is an independent private investment firm specializing in infrastructure investments Alinda Investor I Alinda Gas Pipelines I, L.P., a Delaware limited partnership Alinda Investor II Alinda Gas Pipelines II, L.P., a Delaware limited partnership Alinda Investors Alinda Investor I and Alinda Investor II, collectively Bbls/d Barrels per day Bcf One billion cubic feet Bcf/d One billion cubic feet per day BTU A unit of energy needed to raise the temperature of one pound of water by one degree Fahrenheit CDM CDM Resource Management LLC EITF Emerging Issues Task Force El Paso El Paso Field Services, LP FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FSP Financial Accounting Standards Board Statement of Position GAAP Accounting principles generally accepted in the United States GE General Electric Company GE EFS General Electric Energy Financial Services, a unit of GECC, combined with Regency GP Acquirer LP and Regency LP Acquirer LP GECC General Electric Capital Corporation, an indirect wholly owned subsidiary of GE General Partner Regency GP LP, the general partner of the Partnership, or Regency GP LLP, the general partner of Regency GP LP, which effectively manages the business and affairs of the Partnership HPC RIGS Haynesville Partnership Co., a general partnership that owns 100 percent of RIGS Lehman Lehman Brothers Holdings, Inc. LIBOR London Interbank Offered Rate LTIP Long-Term Incentive Plan MMbtu One million BTUs MMbtu/d One million BTUs per day MMcf One million cubic feet MMcf/d One million cubic feet per day NOE Notice of Enforcement NGLs Natural gas liquids Nasdaq Nasdaq Stock Market, LLC NYMEX New York Mercantile Exchange Partnership Regency Energy Partners LP RGS Regency Gas Services LP RIGS Regency Intrastate Gas LP Regency HIG Regency Haynesville Intrastate Gas LLC, a wholly owned subsidiary of the Partnership SEC Securities and Exchange Commission SFAS Statement of Financial Accounting Standard Sonat Southern Natural Gas Company TCEQ Texas Commission on Environmental Quality Tcf One trillion cubic feet Tcf/d One trillion cubic feet per day ii Cautionary Statement about Forward-Looking Statements Certain matters discussed in this report include “forward-looking” statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Forward-looking statements are identified as any statement that does not relate strictly to historical or current facts.Statements using words such as “anticipate,” “believe,” “intend,” “project,” “plan,” “expect,” “continue,” “estimate,” “goal,” “forecast,” “may” or similar expressions help identify forward-looking statements.Although we believe our forward-looking statements are based on reasonable assumptions and current expectations and projections about future events, we can not give assurances that such expectations will prove to be correct.Forward-looking statements are subject to a variety of risks, uncertainties and assumptions including without limitation the following: · declines in the credit markets and the availability of credit for us as well as for producers connected to our system and our customers; · the level of creditworthiness of, and performance by, our counterparties and customers; · our access to capital to fund organic growth projects and acquisitions, and our ability to obtain debt or equity financing on satisfactory terms; · our use of derivative financial instruments to hedge commodity and interest rate risks; · the amount of collateral required to be posted from time to time in our transactions; · changes in commodity prices, interest rates, demand for our services; · changes in laws and regulations impacting the midstream sector of the natural gas industry; · weather and other natural phenomena; · industry changes including the impact of consolidations and changes in competition; · our ability to obtain required approvals for construction or modernization of our facilities and the timing of production from such facilities; and · the effect of accounting pronouncements issued periodically by accounting standard setting boards. If one or more of these risks or uncertainties materialize, or if underlying assumptions prove incorrect, our actual results may differ materially from those anticipated, estimated, projected or expected. Other factors that could cause our actual results to differ from our projected results are discussed in Item 1A of our December 31, 2008 annual report. Each forward-looking statement speaks only as of the date of the particular statement and we undertake no obligation to update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. Item 1.Financial Statements Regency Energy Partners LP Condensed Consolidated Balance Sheets (in thousands except unit data) March 31, 2009 December 31, 2008 (unaudited) ASSETS Current Assets: Cash and cash equivalents $ 6,578 $ 599 Trade accounts receivable, net of allowance of $1,073 and $941 35,349 40,875 Accrued revenues 70,200 96,712 Related party receivables 4,998 855 Assets from risk management activities 67,020 73,993 Other current assets 7,911 23,369 Total current assets 192,056 236,403 Property, Plant and Equipment: Gathering and transmission systems 449,971 652,267 Compression equipment 805,873 799,527 Gas plants and buildings 154,553 156,246 Other property, plant and equipment 152,089 167,256 Construction-in-progress 92,462 154,852 Total property, plant and equipment 1,654,948 1,930,148 Less accumulated depreciation (204,256) (226,594 ) Property, plant and equipment, net 1,450,692 1,703,554 Other Assets: Investment in unconsolidated subsidiary 400,336 - Long-term assets from risk management activities 26,944 36,798 Other, net of accumulated amortization of debt issuance costs of $6,292 and $5,246 17,723 13,880 Total other assets 445,003 50,678 Intangible Assets and Goodwill: Intangible assets, net of accumulated amortization of $24,659 and $22,517 199,564 205,646 Goodwill 228,114 262,358 Total intangible assets and goodwill 427,678 468,004 TOTAL ASSETS $ 2,515,429 $ 2,458,639 LIABILITIES & PARTNERS' CAPITAL AND NONCONTROLLING INTEREST Current Liabilities: Trade accounts payable $ 44,151 $ 65,483 Accrued cost of gas and liquids 53,133 76,599 Related party payables 247 - Deferred revenue, including related party amounts of $22 and $0 11,498 11,572 Liabilities from risk management activities 31,729 42,691 Other current liabilities 19,583 20,605 Total current liabilities 160,341 216,950 Long-term liabilities from risk management activities - 560 Other long-term liabilities 15,247 15,487 Long-term debt 1,133,233 1,126,229 Commitments and contingencies Partners' Capital and Noncontrolling Interest: Common units (81,786,730 and 55,519,903 units authorized; 81,187,728 and 54,796,701 units issued and outstanding at March 31, 2009 and December 31, 2008) 1,108,752 764,161 Class D common units (7,276,506 units authorized, issued and outstanding at December 31, 2008) - 226,759 Subordinated units (19,103,896 units authorized, issued and outstanding at December 31, 2008) - (1,391 ) General partner interest 25,495 29,283 Accumulated other comprehensive income 58,570 67,440 Noncontrolling interest 13,791 13,161 Total partners' capital and noncontrolling interest 1,206,608 1,099,413 TOTAL LIABILITIES AND PARTNERS' CAPITAL AND NONCONTROLLING INTEREST $ 2,515,429 $ 2,458,639 See accompanying notes to condensed consolidated financial statements 1 Regency Energy Partners LP Condensed Consolidated Income Statements Unaudited (in thousands except unit data and per unit data) Three Months Ended March 31, 2009 2008 REVENUES Gas sales $ 148,270 $ 236,692 NGL sales 49,585 108,499 Gathering, transportation and other fees, including related party amounts of $811 and $991 72,621 61,986 Net realized and unrealized gain (loss) from risk management activities 14,455 (13,657 ) Other 5,194 11,715 Total revenues 290,125 405,235 OPERATING COSTS AND EXPENSES Cost of sales, including related party amounts of $247 and $403 182,901 313,589 Operation and maintenance 36,042 28,845 General and administrative 14,852 11,271 Gain on asset sales, net (133,932 ) - Management services termination fee - 3,888 Depreciation and amortization 27,889 21,741 Total operating costs and expenses 127,752 379,334 OPERATING INCOME 162,373 25,901 Income from unconsolidated subsidiary 336 - Interest expense, net (14,227 ) (15,406 ) Other income and deductions, net 42 176 INCOME BEFORE INCOME TAXES 148,524 10,671 Income tax expense 100 251 NET INCOME $ 148,424 $ 10,420 Net income attributable to noncontrolling interest (35 ) (72 ) NET INCOME ATTRIBUTABLE TO REGENCY ENERGY PARTNERS LP $ 148,389 $ 10,348 General partner's interest, including IDR 3,533 776 Net income allocated to non-vested units 1,354 95 Beneficial conversion feature for Class D common units 820 1,559 Limited partners' interest $ 142,682 $ 7,918 Basic and Diluted earnings per unit: Amount allocated to common and subordinated units $ 142,682 $ 7,918 Weighted average number of common and subordinated units outstanding 77,271,886 59,229,507 Basic income per common and subordinated unit $ 1.85 $ 0.13 Diluted income per common and subordinated unit $ 1.78 $ 0.13 Distributions per unit $ 0.445 $ 0.40 Amount allocated to Class D common units $ 820 $ 1,559 Total number of Class D common units outstanding 7,276,506 7,276,506 Income per Class D common unit due to beneficial conversion feature $ 0.11 $ 0.21 Distributions per unit $ - $ - Amount allocated to Class E common units $ - $ - Total number of Class E common units outstanding - 4,701,034 Income per Class E common unit $ - $ - Distributions per unit $ - $ - See accompanying notes to condensed consolidated financial statements 2 Regency Energy Partners LP Condensed Consolidated Statements of Comprehensive Income Unaudited (in thousands) Three Months Ended March 31, 2009 2008 Net income $ 148,424 $ 10,420 Net hedging amounts reclassified to earnings (14,250 ) 10,435 Net change in fair value of cash flow hedges 5,380 (2,834 ) Comprehensive income 139,554 18,021 Comprehensive income attributable to noncontrolling interest (35 ) (72 ) Comprehensive income attributable to Regency Energy Partners LP $ 139,519 $ 17,949 See accompanying notes to condensed consolidated financial statements 3 Regency Energy Partners LP Condensed Consolidated Statements of Cash Flows Unaudited (in thousands) Three Months Ended March 31, 2009 2008 OPERATING ACTIVITIES Net income $ 148,424 $ 10,420 Adjustments to reconcile net income to net cash flows provided by operating activities: Depreciation and amortization, including debt issuance cost amortization 28,932 22,398 Income from unconsolidated subsidiary (336 ) - Risk management portfolio valuation changes (3,565 ) 3,098 Gain on asset sales, net (133,932 ) - Unit based compensation expenses 1,189 794 Cash flow changes in current assets and liabilities: Trade accounts receivable, accrued revenues, and related party receivables 22,741 (19,264 ) Other current assets 10,458 2,800 Trade accounts payable, accrued cost of gas and liquids, and related party payables (36,948 ) 25,950 Other current liabilities (1,022 ) 18,249 Other assets and liabilities 390 (6,907 ) Net cash flows provided by operating activities 36,331 57,538 INVESTING ACTIVITIES Capital expenditures (80,255 ) (97,896 ) Acquisitions - (574,059 ) Proceeds from asset sales 83,097 - Net cash flows provided by (used in) investing activities 2,842 (671,955 ) FINANCING ACTIVITIES Net borrowings under revolving credit facilities 7,004 609,000 Partner contributions - 7,663 Partner distributions (34,143 ) (24,341 ) Debt issuance costs (6,055 ) - Net cash flows provided by (used in) financing activities (33,194 ) 592,322 Net increase (decrease) in cash and cash equivalents 5,979 (22,095 ) Cash and cash equivalents at beginning of period 599 32,971 Cash and cash equivalents at end of period $ 6,578 $ 10,876 Supplemental cash flow information: Interest paid, net of amounts capitalized $ 5,502 $ 5,047 Non-cash capital expenditures in accounts payable 18,241 18,517 Issuance of common units for an acquisition - 219,590 Contribution of fixed assets, goodwill and working capital to RIGS Haynesville Partnership Co. 266,024 - See accompanying notes to condensed consolidated financial statements 4 Regency Energy Partners LP Condensed Consolidated Statements of Partners' Capital and Noncontrolling Interest Unaudited (in thousands except unit data) Regency Energy Partners LP Units Common Class D Subordinated Common Class D Subordinated General Partner Interest Accumulated Other Comprehensive Income Noncontrolling Interest Total Balance - December 31, 2008 54,796,701 7,276,506 19,103,896 $ 764,161 $ 226,759 $ (1,391 ) $ 29,283 $ 67,440 $ 13,161 $ 1,099,413 Revision of partner interest - - - 6,073 - - (6,073 ) - - - Issuance of restricted common units, net of forfeitures 10,625 - Conversion of subordinated units 19,103,896 - (19,103,896 ) (1,391 ) - 1,391 - Unit based compensation expenses - - - 1,189 - 1,189 Partner distributions - - - (32,895 ) - - (1,248 ) - - (34,143 ) Net income - - - 144,036 820 - 3,533 - 35 148,424 Conversion of Class D common units 7,276,506 (7,276,506 ) - 227,579 (227,579 ) - Contributions from noncontrolling interest - 595 595 Net hedging amounts reclassified to earnings - (14,250 ) - (14,250 ) Net change in fair value of cash flow hedges - 5,380 - 5,380 Balance - March 31, 2009 81,187,728 - - $ 1,108,752 $ - $ - $ 25,495 $ 58,570 $ 13,791 $ 1,206,608 See accompanying notes to condensed consolidated financial statements 5 Regency Energy Partners LP Notes to Unaudited Condensed Consolidated Financial Statements 1.Organization and Summary of Significant Accounting Policies Organization.The unaudited condensed consolidated financial statements presented herein contain the results of Regency Energy Partners LP and its wholly owned subsidiaries.The Partnership and its subsidiaries are engaged in the business of gathering, processing, contract compression, transporting, and marketing natural gas and NGLs. The unaudited financial information as of, and for the three months ended March 31, 2009 has been prepared on the same basis as the audited consolidated financial statements included in the Partnership’s Annual Report on Form 10-K for the year ended December 31, 2008.In the opinion of the Partnership’s management, such financial information reflects all adjustments necessary for a fair presentation of the financial position and the results of operations for such interim periods in accordance with GAAP.All intercompany items and transactions have been eliminated in consolidation.Certain information and footnote disclosures normally included in annual consolidated financial statements prepared in accordance with GAAP have been omitted pursuant to the rules and regulations of the SEC. Use of Estimates.The unaudited condensed consolidated financial statements have been prepared in conformity with GAAP and, of necessity, include the use of estimates and assumptions by management.Actual results could differ from these estimates. Equity Method Investments.The equity method of accounting is used to account for the Partnership’s interest in investments greater than 20 percentand where the Partnership lacks control over the investee. Intangible Assets.Intangible assets, net consist of the following. Permits and Licenses Customer Contracts Trade Names Customer Relations Total (in thousands) Balance at December 31, 2008 $ 8,582 $ 126,799 $ 32,848 $ 37,417 $ 205,646 Disposals (2,932 ) - - - (2,932 ) Amortization (174 ) (1,807 ) (585 ) (584 ) (3,150 ) Balance at March 31, 2009 $ 5,476 $ 124,992 $ 32,263 $ 36,833 $ 199,564 The weighted average amortization period for permits and licenses, customer contracts, trade names, and customer relations are 15, 24, 15, and 19 years, respectively.Permits and licenses are generally renewed with minimal expense as a charge to operating and maintenance expense in the period incurred.Regarding customer contracts, the actual remaining life of the contracts were used to evaluate the cash flows expected with no renewal assumption.The trade name and customer relations intangible assets use the going concern assumption with no renewal cost.The expected amortization of the intangible assets for each of the five succeeding years is as follows. Year ending December 31, Total (in thousands) 2009 (remaining) $ 9,064 2010 12,086 2011 10,828 2012 10,535 2013 10,535 Revision to Partners' Capital Accounts.In 2009, the Partnership revised the allocation of net income between the general partner and common unit holders from a previous period to reflect the income allocation provisions of the Partnership agreement. The effectof this revision is not material to the prior financial statements. Recently Issued Accounting Standards. In December 2007, the FASB issued SFAS No. 141(R), “Business Combinations” (“SFAS 141(R)”), which significantly changes the accounting for business acquisitions both during the period of the acquisition and in subsequent periods.The Partnership adopted SFAS 141(R) on January 1, 2009. In December 2007, the FASB issued SFAS No. 160, “Noncontrolling Interests in
